Citation Nr: 1713081	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  15-09 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the claim of whether the character of the appellant's service is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The appellant had active military service from July 1969 to December 1972.  Administrative decision in 1979 held that the discharge was dishonorable for the purposes of VA benefits, despite an upgrade offered under a discharge upgrade program.  That action was not appealed and is final.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an Administrating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the file indicates that the appellant requested a BVA hearing in Washington D.C., also known as a Central Office hearing, on his VA Form 9 received in March 2015.  The appellant was notified in December 2016 that a hearing was scheduled for February 7, 2017.  Prior to the hearing, in January 2016, the appellant requested a video hearing at the RO in place of the Central Office hearing.  There is no indication that the appellant has since withdrawn this hearing request.

Given the expressed intent of the appellant, the Board concludes that this case must be returned to the RO to arrange for a Travel Board/videoconference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2016).


Accordingly, the case is REMANDED for the following action:

A videoconference hearing should be scheduled in connection with the appellant's appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


